Exhibit 99.1 For Immediate Release Contacts:William R. Gargiulo, Jr.231.526.1244 Donna Felch The Female Health Company Completes 150% Expansion of FC2 Manufacturing Capacity in Malaysia Confirms Earnings Guidance for FY 2009 CHICAGO, October 21, 2009- The Female Health Company (NASDAQ-CM: FHCO - News), which manufactures and markets the FC Female Condom® (FC1) and FC2 Female Condom® (FC2), today reported that it has completed the previously announced expansion of FC2 Female Condom® manufacturing capacity at its production facility in Malaysia. In March 2009, shortly after receiving FDA marketing approval for its second-generation FC2 Female Condom®, the
